     Case 3:20-cv-00544-GMN-CLB Document 5 Filed 04/15/21 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     BRUCE BIRCH,                                       Case No. 3:20-cv-00544-GMN-CLB
4                                          Plaintiff,                   ORDER
5           v.
6     WILLIAM GITTERE, et al.,
7                                      Defendants.
8
9    I.    DISCUSSION

10         On September 23, 2020, Plaintiff, then an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

12   42 U.S.C. § 1983. (ECF No. 1-1.)

13         On January 14, 2021, following judicial notice of the suggestion of death on the

14   record filed in another case (3:19-cv-00043-MMD-CLB at ECF No. 150) in which Bruce

15   Birch (#61203) was the plaintiff, the Court issued an order allowing a 90-day period from

16   the date of that order for a motion for substitution to be filed by any party or by the

17   decedent’s successor or representative. (ECF No. 4).

18         Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19   is not extinguished, the court may order substitution of the proper party. A motion for

20   substitution may be made by any party or by the decedent’s successor or representative.

21   If the motion is not made within 90 days after service of a statement noting the death, the

22   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

23         The 90-day period has expired and there has been no motion for substitution. As

24   such, the Court dismisses the case.

25         ///

26         ///

27         ///

28         ///
     Case 3:20-cv-00544-GMN-CLB Document 5 Filed 04/15/21 Page 2 of 2



1    II.   CONCLUSION
2          For the foregoing reasons, IT IS ORDERED that the Court dismisses this case
3    pursuant to Fed. R. Civ. P. 25(a)(1).
4          IT IS FURTHER ORDERED that the Clerk of the Court will close the case and
5    enter judgment accordingly.
6          DATED: _________________
                   April 15, 2021

7
                                                                       _________
8                                            GLORIA M. NAVARRO
                                             UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
